

Exhibit 10.7


WILLBROS GROUP, INC.


RESTRICTED STOCK RIGHTS AWARD AGREEMENT


_________ _______________ 200___




______________________________
______________________________
______________________________
______________________________
______________________________


Dear ___________________________:


1.           Restricted Stock Rights Award.  Willbros Group, Inc., a Delaware
corporation (the "Company"), hereby grants to you an aggregate of
_______________ restricted stock rights (individually, a "RSR," and
collectively, "RSRs").  Each RSR entitles you to receive one share of Common
Stock, par value $.05 per share, of the Company ("Restricted Shares") at such
time as the restrictions described in Section 4(b) lapse as described in Section
5.  This award is subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the Company’s 1996
Stock Plan, as amended (the "Plan"), a copy of which, along with the Prospectus
for the Plan, are available upon request, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Rights Award Agreement (this "Award Agreement").  To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.  This award shall constitute an "Award" under
the Plan, and any capitalized terms used in this Award Agreement that are not
otherwise defined herein shall have the respective meanings provided in the
Plan.


2.           Restricted Share Certificates.  The Company shall register and
issue a certificate(s) for the Restricted Shares you become entitled to receive
hereunder in your name as soon as practicable after the restrictions described
in Section 4(b) lapse as described in Section 5.  All certificates for
Restricted Shares delivered to you pursuant to this Award Agreement shall be
subject to such stop transfer orders and other restrictions as the committee of
the Board of Directors of the Company that administers the Plan may deem
necessary or advisable under the Plan and the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Restricted Shares are then listed, and any applicable foreign,
federal or state securities laws.


3.           Stockholder Rights Prior to Issuance of Restricted Shares.  Neither
you nor any of your beneficiaries shall be deemed to have any voting rights,
rights to receive any dividends or other rights as a stockholder of the Company
with respect to any Restricted Shares covered by the RSRs until the date of
issuance by the Company of a certificate to you for such Restricted Shares.


4.           Restrictions.


(a)           Your ownership of the RSRs shall be subject to (i) the
restrictions set forth in subsection (b) of this Section until such restrictions
lapse pursuant to the terms of Section 5, and (ii) the restrictions set forth in
subsection (c) of this Section until such RSRs shall be redeemed for the
applicable Restricted Shares or otherwise forfeited to the Company.


(b)           At the time of your "Termination of Employment" (as defined in
Section 10(b)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), all of your RSRs shall be forfeited to the Company
and all of your rights to receive any Restricted Shares in the future pursuant
to the RSRs shall automatically terminate without any payment of consideration
by the Company.


(c)           You may not sell, assign, transfer or otherwise dispose of any
RSRs or any rights under the RSRs.  No RSR and no rights under any such RSR may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company.

 
 

--------------------------------------------------------------------------------

 

5.           Lapse of Restrictions.


(a)           The restrictions described in Section 4(b) shall lapse with
respect to _________ of the RSRs on the first anniversary of the date hereof,
another _______ of the RSRs on the second anniversary of the date hereof,
another _______ of the RSRs on the third anniversary of the date hereof, and the
last _______ of the RSRs on the fourth anniversary of the date
hereof.  Following the lapse of such restrictions with respect to any RSRs, the
Company will issue you a certificate as provided in Section 2 of this Award
Agreement for the Restricted Shares covered by such RSRs in redemption of such
RSRs.


(b)           Notwithstanding the provisions of subsection (a) of this Section
5, the restrictions described in Section 4(b) shall lapse with respect to all
the RSRs at the time of the occurrence of any of the following events:


(1)           Your death or "Disability" (as defined in the Plan);


(2)           Your Termination of Employment, but only if such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Subsidiaries and does not constitute a "Termination for Cause" (as defined
in Section 10(a)); or


(3)           A "Change of Control" (as defined in the Plan) of the Company.


Following the lapse of the restrictions described in Section 4(b), the Company
will issue you a certificate as provided in Section 2 of this Award Agreement
for the Restricted Shares covered by such RSRs in redemption of such RSRs.


6.           Agreement With Respect to Taxes; Share Withholding.


(a)           You agree that (1) you will pay to the Company or a Subsidiary, as
the case may be, or make arrangements satisfactory to the Company or such
Subsidiary regarding the payment of, any foreign, federal, state, or local taxes
of any kind required by law to be withheld by the Company or any of its
Subsidiaries with respect to the RSRs awarded or the issuance of any Restricted
Shares to you, and (2) the Company or any of its Subsidiaries shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any foreign, federal, state, or local taxes of any kind
required by law to be withheld with respect to the RSRs awarded or Restricted
Shares issued.


(b)           With respect to withholding required upon the lapse of
restrictions or upon any other taxable event arising as a result of the RSRs
awarded or the issuance of Restricted Shares to you, you may elect, subject to
the approval of the committee of the Board of Directors of the Company that
administers the Plan, to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Restricted Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be withheld on the transaction.  All such elections shall
be irrevocable, made in writing, signed by you, and shall be subject to any
restrictions or limitations that such committee, in its sole discretion, deems
appropriate.


7.           Adjustment of Shares.  In the event of any change affecting the
shares of Common Stock of the Company by reasons of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares, or other corporate change, or any distributions to stockholders, the
number of Restricted Shares subject to the RSRs awarded to you under this Award
Agreement shall be adjusted as provided in Section 13 of the Plan.


8.           Agreement With Respect to Securities Matters.  You agree that you
will not sell or otherwise transfer any Restricted Shares received pursuant to
this Award Agreement except pursuant to an effective registration statement
under the U.S. Securities Act of 1933, as amended, or pursuant to an applicable
exemption from such registration.  Unless a registration statement relating to
the Restricted Shares issuable upon the lapse of the restrictions on the RSRs
pursuant to this Award Agreement is in effect at the time of issuance of such
Restricted Shares, the certificate(s) for the Restricted Shares shall contain
the following legend:


The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws.  These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.

 
 

--------------------------------------------------------------------------------

 



9.           Transfer Taxes.  The Company shall pay all original issue and
transfer taxes with respect to the issue and transfer of the Restricted Shares
to you pursuant to this Award Agreement and all other fees and expenses
necessarily incurred by it in connection therewith.


10.           Certain Definitions.  As used in this Award Agreement, the
following terms shall have the respective meanings indicated:


(a)           "Termination for Cause" shall mean a Termination of Employment as
a result of (1) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from your incapacity due to
physical or mental illness), (2) your conviction for a felony, proven or
admitted fraud, misappropriation, theft or embezzlement by you, your inebriation
or use of illegal drugs in the course of, related to or connected with the
business of the Company or any of its Subsidiaries, or your willful engaging in
misconduct that is materially injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, or (3) if you have entered into an
employment agreement or contract with the Company or any of its Subsidiaries,
any other action or omission that is identified in such agreement or contract as
giving rise to "Cause" for the termination of your employment with the Company
or any of its Subsidiaries.  For this purpose, no act, or failure to act, on
your part shall be considered "willful" unless done, or omitted, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of Company or any of its Subsidiaries.


(b)           "Termination of Employment" shall mean the termination of your
full-time employment with the Company or any of its Subsidiaries for any reason
other than your death or Disability.


If you accept this Restricted Stock Rights Award and agree to the foregoing
terms and conditions, please so confirm by signing and returning the duplicate
copy of this Award Agreement enclosed for that purpose.




WILLBROS GROUP, INC.




By:______________________________________
Name:________________________________
Title:__________________________________
 




The foregoing Restricted Stock Rights Award is accepted by me as of the _____
day of __________________, 200___, and I hereby agree to the terms, conditions,
and restrictions set forth above and in the Plan.


________________________________________
________________________________________

 
 

--------------------------------------------------------------------------------

 
